--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.57
 
 
 


 
LONGVIEW SPECIAL FINANCE INC.
P.O.Box 162, 6341 BAAR
SWITZERLAND
 
VIA FACSIMILE AND FIRST CLASS MAIL
 
Effective August 18, 2009
 
Re: FORBEARANCE AGREEMENT
 
Ladies and Gentlemen:
 
Reference is made to the 8% Senior Secured Promissory Note, dated as of April 3,
2009, in the original principal amount of $34,750 (the "Note") from NaturalNano,
Inc. and NaturalNano Research, Inc. (jointly and severally, the "Borrower") to
Longview Special Financing, Inc. (the "Lender"). Capitalized terms used herein
and not otherwise defined shall have the respective meanings given in the Note.
 
The Borrower has requested that the Lender forbear from exercising its various
rights and remedies under the Note and other documents as such documents relate
to the Note (collectively, the "Loan Documents") that may otherwise be exercised
by the Lender on the date hereof, in order to provide the Borrower with
additional time during which it may resolve its current financial problems.
 
The Lender is prepared to forbear from demanding payment of principal on the
Note on the Maturity Date of the Note, or taking any other action to collect the
principal amount of the Note until the earlier of October 31, 2009 (unless
extended by the Lender in its discretion) or the termination of the Forbearance
Period pursuant to the terms of this Letter Agreement (such period, the
"Forbearance Period"), provided the Borrower accepts and agrees to the terms,
conditions and covenants set forth herein, and communicates such acceptance (by
delivering a signed copy of this Letter Agreement) to the Lender no later than
5:00 p.m. on October 31, 2009; provided further it is understood that Borrower
is obligated to make all interest payments required under the Note during the
Forbearance Period.
 
Upon execution by the Borrower, this letter shall be a binding agreement among
the respective parties hereto (referred to as the "Letter Agreement").
 
By its execution, the Borrower represents, warrants and covenants as follows:
 
1.             No Duress. The Borrower has freely and voluntarily entered into
this Letter Agreement after an adequate opportunity to review and discuss the
terms and conditions and all factual and legal matters relevant hereto with
counsel freely and independently chosen by it and this Letter Agreement is being
executed without fraud, duress, undue influence or coercion of any kind or
nature whatsoever having been exerted by or imposed upon any party.
 



 
 

--------------------------------------------------------------------------------

 

Effective August 18, 2009
Page 2
 
 
2.          Amount Due. The Borrower does not contest the amount outstanding
under the Note as set forth in the Lender's books and records (the "Outstanding
Amount"). The Borrower shall also be responsible for reimbursing the Lender for
all costs and expenses, including the fees and expenses of legal counsel that
may be incurred in connection with the enforcement of this Letter Agreement,
which, if incurred, shall be added to the Outstanding Amount. The Borrower
acknowledges and agrees that the Outstanding Amount, plus interest accrued
thereon, shall be due and owing upon termination of the Forbearance Period.
 
3.           No Defenses. The Borrower has no defenses, affirmative or
otherwise, rights of setoff rights of recoupment, claims, counterclaims, or
causes of action of any kind or nature whatsoever against the Lender, its
officers, directors, employees, attorneys, legal representatives or affiliates
(collectively, the "Lender Group"), directly or indirectly, arising out of;
based upon, or in any manner connected with, any transaction, event,
circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or began prior
to the execution of this Letter Agreement and accrued, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of the Note or
any of the terms or conditions of the Loan Documents, or which directly or
indirectly relate to or arise out of or in any manner are connected with the
Note or any of the Loan Documents; TO THE EXTENT ANY SUCH DEFENSES, AFFIRMATIVE
OR OTHERWISE, RIGHTS OF SETOFF, RIGHTS OF RECOUPMENT, CLAIMS, COUNTERCLAIMS, OR
CAUSES OF ACTION EXIST, SUCH DEFENSES, RIGHTS, CLAIMS, COUNTERCLAIMS, AND CAUSES
OF ACTION ARE HEREBY FOREVER WAIVED, DISCHARGED AND RELEASED.
 
4.           Interest Continues to Accrue. During the Forbearance Period, the
Outstanding Amount shall bear interest at the interest rate set forth under the
Note (8%); it being understood that the default rate shall apply upon the
occurrence of any Event of Default (other than Existing Defaults) thereunder or
upon termination of the Forbearance Period.
 
5.           Other Notes. The Borrower agrees that it shall not provide any
holder of the Notes issued on or about March 6, 2007, August 5, 2008, September
29, 2008 or, October 31, 2008 (the 'Other Notes") any concession or payment with
respect to such Other Notes without first offering the Lender the opportunity to
receive such payment or concession with respect to the Notes.
 
6.           Forbearance. During the Forbearance Period, the Lender agrees that
it will not take any further action against the Borrower or exercise or move to
enforce any other rights or remedies provided for in the Loan Documents or
otherwise available to it, at law or in equity, by virtue of the occurrence
and/or continuation of any default or Event of Default under the Note existing
on the date hereof; including any default relating to the Borrower's failure to
maintain the effectiveness of any registration statement (the 'Existing
Defaults"), or take any action against any property in which the Borrower has
any interest.
 



 
 

--------------------------------------------------------------------------------

 
Effective August 18, 2009
Page 3






 
7.           Lender to Retain all Rights. It is understood and agreed that this
Letter Agreement does not waive or evidence consent to any default or Event of
Default (including the Existing Defaults) under the Note or the Loan Documents.
The parties hereto acknowledge and agree that the Lender (i) shall retain all
rights and remedies it may now have with respect to the Note and the Borrower's
obligations under the Loan Documents ("Default Rights"), and (ii) shall have the
right to exercise and enforce such Default Rights upon termination of the
Forbearance Period. The parties further agree that the exercise of any Default
Rights by the Lender upon termination of the Forbearance Period shall not be
affected by reason of this Letter Agreement, and the parties hereto shall not
assert as a defense thereto the passage of time, estoppel, laches or any statute
of limitations to the extent that the exercise of any Default Rights was
precluded by this Letter Agreement
 
8.           Termination of Forbearance Period. The Forbearance Period shall
terminate upon the earlier to occur of: (1) 5:00 pm (New York City Time) on
October 31, 2009; (2) the Borrower shall fail to observe, perform, or comply
with any of the terms, conditions or provisions of this Letter Agreement as and
when required and/or any other Event of Default (other than the Existing
Defaults occurring prior to the date hereof) shall occur under the Note or any
of the Loan Documents or any other agreement between the Borrower and the Lender
(or its affiliates) or any other indebtedness issued by the Borrower to the
Lender or its affiliates; (3) any representation or warranty made herein, in any
document executed and delivered in connection herewith, or in any report,
certificate, financial statement or other instrument or document now or
hereafter furnished by or on behalf of the Borrower in connection with this
Letter Agreement, shall prove to have been false, incomplete or misleading in
any material respect on the date as of which it was made; (4) any suit preceding
or other action is commenced by any other creditor against the Company, or (5) a
court of competent jurisdiction shall enter an order for relief or take any
similar action in respect of the Borrower in an involuntary case under any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law now
or hereafter in effect or a petition for relief under any applicable bankruptcy,
insolvency, reorganization, moratorium or other similar law shall be filed by or
against the Borrower.
 
9.           Upon termination of the Forbearance Period, should the Note or any
of the Borrower's obligations under the Loan Documents not be satisfied in full,
the Lender shall be entitled to pursue immediately its various rights and
remedies, including its Default Rights, against the Borrower, all collateral
given by the Borrower to secure the Loan and the obligations under the Loan
Documents, without regard to notice and cure periods, all of which are hereby
waived by the Borrower. Without limiting the generality of the foregoing, upon
termination of the Forbearance Period, the Lender shall be permitted to
immediately exercise its rights to demand and collect on the Outstanding Amount.

 
 

--------------------------------------------------------------------------------

 
Effective August 18, 2009
Page 4



 
If the foregoing is acceptable to you, please sign in the space provided below.
 

   
Sincerely,
         
LONGVIEW SPECIAL FINANCE INC.
         
By:
/s/ Francois Morax
   
Name:
Francois Morax
   
Title:
Director

 
 
Accepted and Agreed as of this 18th day of August, 2009.
 


NATURALNANO, INC.
       
By:
/s/ James Wemett
 
Name:
James Wemett
 
Title:
Acting President and CEO
 

 


NATURALNANO RESEARCH, INC.
       
By:
/s/ James Wemett
 
Name:
James Wemett
 
Title:
Acting President and CEO
 

 


 